           Case 1:17-cr-00204-JMF Document 139 Filed 12/28/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :      17-CR-204 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
DARIEL LOPEZ,                                                          :       AND ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant Dariel Lopez, who (factoring in good-time credit) has served almost 85% of

his sentence for a non-violent drug offense, moves for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A). See ECF No. 129; see also ECF No. 130 (“Def.’s Mem.”). As amended

by the First Step Act, the compassionate release statute provides that the Court “may reduce” a

defendant’s term of imprisonment “if it finds that . . . extraordinary and compelling reasons

warrant such a reduction” and that “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission” and the sentencing factors set forth in

18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A)(i); see also United States v. Brookner, 976

F.3d 228, 233-37 (2d Cir. 2020).1 Upon review of the parties’ submissions, the Court finds that

all of these requirements are met and, thus, GRANTS Lopez’s motion.

        First, as this Court and others have concluded, the threat of COVID-19 to those in prison,

by itself, constitutes an extraordinary and compelling reason for compassionate release. See,

e.g., United States v. Pacheco, No. 12-CR-408 (JMF), 2020 WL 4350257, at *1 (S.D.N.Y. July



1
       The statute also imposes a mandatory exhaustion requirement, see 18 U.S.C.
§ 3582(c)(1)(A), which — as the Government concedes — Lopez has satisfied. See Def.’s Mem.
6 & n.26; ECF No. 133 (“Opp’n”), at 3-4.
                                                         1
         Case 1:17-cr-00204-JMF Document 139 Filed 12/28/20 Page 2 of 4




29, 2020) (citing cases). As the Court has noted, “[t]hose detained in jails and prisons face

particularly grave danger” from the pandemic and, “[r]ealistically, the best — perhaps the only

— way to mitigate the damage and reduce the death toll is to decrease the jail and prison

population by releasing as many people as possible.” United States v. Nkanga, 450 F. Supp. 3d

491, 492 (S.D.N.Y. 2020). Indeed, as of June 6, 2020, the “COVID-19 case rate for prisoners

was 5.5 times higher than the US population case rate” and that “the adjusted death rate in the

prison population was 3.0 times higher than would be expected if the age and sex distributions of

the US and prison populations were equal.” Brendan Saloner, et al., COVID-19 Cases and

Deaths in Federal and State Prisons, JAMA (July 8, 2020), available at https://jamanetwork.

com/journals/jama/fullarticle/2768249. And since then, conditions — in and out of prisons —

have gotten considerably worse. See Def.’s Mem. 4-5; ECF No. 137 (“Reply”), at 3-4.2

       Thus, Lopez’s motion turns on the other statutory requirements — namely, the Section

3553(a) factors and applicable policy statements. See Pacheco, 2020 WL 4350257, at *2. On

balance, the Court concludes that these factors weigh in favor of granting Lopez’s motion.

Among other things, Lopez has served the vast majority of his sixty-month sentence; the

conditions of his confinement for the last nine plus months — which have included any number

of serious restrictions designed to stem the spread of the virus, see Opp’n 4-6 — have been

harsher than normal; he has completed drug treatment and anger management programs; he has

completed over 450 hours of courses and programs while detained and, but for the pandemic,




2
        Lopez argues that he is at higher risk in the event he were to contract COVID-19 because
he has asthma. See Def.’s Mem. 5-6. That may be true, although the Government notes that
Lopez’s asthma “appears to be well-controlled” and that asthma no longer ranks among the
Centers for Disease Control’s “highest-risk” medical conditions. Opp’n 4. The Court need not
decide the matter because, either way, Lopez satisfies the threshold requirement of showing that
there is an extraordinary and compelling reason justifying his release.
                                                 2
         Case 1:17-cr-00204-JMF Document 139 Filed 12/28/20 Page 3 of 4




likely would have obtained a GED; his offense was a non-violent drug offense, and may well

have been related to his own drug use; he had no prior criminal history and a history of

employment; he has maintained contact with his family; and he has employment opportunities

upon his release. See Def.’s Mem. 9-12; Reply 7-8.3 In short, “[d]ue to the COVID-19

pandemic, the ‘history and characteristics of the defendant’ and ‘the need for the sentence

imposed . . . to reflect the seriousness of the offense . . . and to protect the public from further

crimes of the defendant,’” weigh in favor of shortening Lopez’s sentence by a few months.

Pacheco, 2020 WL 4350257, at *2 (quoting 18 U.S.C. § 3553(a)).

        In short, Lopez’s motion is GRANTED. More specifically, the Court orders that:

        (1)     Lopez’s sentence of incarceration is reduced to time served pursuant to 18 U.S.C.
                § 3582(c)(1)(A);

        (2)     Lopez is ordered released from Bureau of Prisons custody, effective immediately;
                and

        (3)     Lopez shall serve three years of supervised release, subject to the conditions of
                supervised release set forth in the Judgment dated January 18, 2018, see ECF No.
                77, modified as follows:

                (a) Lopez shall serve six months of supervised release on home confinement, to
                    be enforced by GPS monitoring, at a residence approved by the Probation
                    Department;

                (b) Lopez shall promptly travel from FCI Williamsburg to Brooklyn, New York,
                    wearing a mask en route, and shall self-quarantine in his parents’ home (or
                    another location approved by the Probation Department) for fourteen days;

                (c) Unless the Probation Department directs otherwise, Lopez is to report to the
                    Probation Department at 500 Pearl Street, 6th Floor, New York, New York, at
                    10:00 a.m. fifteen days after his arrival in New York to have the GPS


3
        Although the Government does not press the point, it does note that a firearm was found
in the apartment where Lopez was arrested. Opp’n 1-2. The record, however, indicates that the
firearm belonged to another member of the conspiracy; there is no suggestion in the record that
Lopez ever used it. Notably, Lopez appears to have admitted during a safety valve proffer that
he once put the gun away in the safe where it was found — an admission that apparently doomed
his qualification for the safety valve. See ECF No. 80, at 7-8.
                                                   3
Case 1:17-cr-00204-JMF Document 139 Filed 12/28/20 Page 4 of 4
